                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CAMERON O. WINDOM,                                 Case No. 19-cv-02045-TSH
                                   8                    Plaintiff,
                                                                                            REPORT & RECOMMENDATION TO
                                   9             v.                                         DISMISS COMPLAINT WITH
                                                                                            PREJUDICE
                                  10     NICHOLAS F. BRADY, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14                                          I.    INTRODUCTION
                                  15          Plaintiff Cameron O. Windom filed a Complaint and an Application to Proceed In Forma

                                  16   Pauperis (“IFP”). Compl., ECF No. 1; Appl., ECF No. 2. The Court granted Windom’s IFP

                                  17   application but ordered him to revise his complaint. Order Granting IFP and Screening Compl.

                                  18   (“Order”), ECF No. 5. On May 30, 2019 he filed a revised complaint removing all previously

                                  19   named plaintiffs aside from himself. Amended Compl., ECF No. 9. For the reasons stated below,

                                  20   the undersigned finds that the amended complaint still fails to state a claim on which relief may be

                                  21   granted pursuant to 28 U.S.C. § 1915(e). As not all parties have consented to the jurisdiction of a

                                  22   United States Magistrate Judge pursuant to 28 U.S.C. § 636(c), the Court requests this case be

                                  23   reassigned to a District Judge, with the recommendation that the Amended Complaint be

                                  24   DISMISSED WITH PREJUDICE.

                                  25                                          II.   BACKGROUND
                                  26          The Court screened Windom’s initial complaint pursuant to 28 U.S.C. § 1915(e). Order.

                                  27   First, the Court informed Windom that the complaint failed to set forth “a short and plain

                                  28   statement of the claim showing that the pleader is entitled to relief.” Id. at 3 (quoting Federal Rule
                                   1   of Civil Procedure 8). The Court explained to Windom that the complaint failed to state a claim

                                   2   upon which relief can be granted because it did not adequately describe any claim or claims

                                   3   Windom seeks to bring against the defendants and it did not clearly connect any of the facts

                                   4   alleged in the complaint to any of the defendants. Id. at 4. Next, the Court informed Windom that

                                   5   as pleaded, his claims based on conduct from 1986 to 1990 seemed to be time barred by the statute

                                   6   of limitations and laid out the various possibly relevant statutes and their respective statute of

                                   7   limitations requirements. Id. Finally, because Windom filed a complaint on behalf of himself, I

                                   8   & O Publishing Co., and Neo-Tech Research Writing Center, the Court informed Windom that per

                                   9   Local Rule 3-9(b) a corporation, unincorporated association, partnership or other such entity

                                  10   needed to appear through a licensed attorney. Id. at 5.

                                  11          On May 30, 2019, Windom filed his revised complaint. Am. Compl. In it, Windom

                                  12   alleges the following specific paragraph against more than 60 Defendants on his own behalf by
Northern District of California
 United States District Court




                                  13   repeating it over and over for 25 pages:

                                  14                   1st amendment right to freedom of belief, conscience and religion
                                                       [name of defendant] is neocheating and using its underlying tools of
                                  15                   mysticism to usurp values from my value producing efforts to society.
                                                       Im [sic] harmed because mysticism is a disease to my consciousness.
                                  16                   Each unit of mysticism blocks further progressive integrations needed
                                                       to preserve, expand, and create values. Im [sic] also harmed because
                                  17                   I remain ensconced stagnantly in the political hoax based on
                                                       mysticism. It is against my religion of Neo-Tech to accept any forms
                                  18                   of mysticism personal, social, business, or political levels on a local,
                                                       national, and world level.
                                  19

                                  20   Id. at 17-41.

                                  21                   III.   SUA SPONTE SCREENING UNDER 28 U.S.C. § 1915(E)(2)
                                  22   A.     Legal Standard
                                  23          A court is under a continuing duty to dismiss a case filed without the payment of the filing

                                  24   fee whenever it determines that the action “(i) is frivolous or malicious; (ii) fails to state a claim on

                                  25   which relief may be granted; or (iii) seeks monetary relief against a defendant who is immune

                                  26   from such relief.” 28 U.S.C. § 1915(e)(2)(B)(i)-(iii). If the court dismisses a case pursuant to

                                  27   Section 1915(e)(2)(B), the plaintiff may still file the same complaint by paying the filing fee. This

                                  28   is because the court’s section 1915(e)(2)(B) dismissal is not on the merits, but rather an exercise of
                                                                                          2
                                   1   the court’s discretion under the IFP statute. Denton v. Hernandez, 504 U.S. 25, 32 (1992).

                                   2          To make the determination under 28 U.S.C. § 1915(e)(2)(B), courts assess whether there is

                                   3   an arguable factual and legal basis for the asserted wrong, “however inartfully pleaded.” Franklin

                                   4   v. Murphy, 745 F.2d 1221, 1227-28 (9th Cir. 1984). Courts have the authority to

                                   5   dismiss complaints founded on “wholly fanciful” factual allegations for lack of subject matter

                                   6   jurisdiction. Id. at 1228. A court can also dismiss a complaint where it is based solely on

                                   7   conclusory statements, naked assertions without any factual basis, or allegations that are not

                                   8   plausible on their face. Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009); see also Erickson v.

                                   9   Pardus, 551 U.S. 89 (2007) (per curiam).

                                  10          Although pro se pleadings are liberally construed and held to a less stringent standard than

                                  11   those drafted by lawyers, see Haines v. Kerner, 404 U.S. 519, 520-21 (1972), a complaint, or

                                  12   portion thereof, should be dismissed for failure to state a claim if it fails to set forth “enough facts
Northern District of California
 United States District Court




                                  13   to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

                                  14   554 (2007); see also Fed. R. Civ. P. 12(b)(6). “[A] district court should not dismiss a pro

                                  15   se complaint without leave to amend unless it is absolutely clear that the deficiencies of

                                  16   the complaint could not be cured by amendment.” Akhtar v. Mesa, 698 F.3d 1202, 1212 (9th Cir.

                                  17   2012) (quotations omitted).

                                  18          Judges may “dismiss a claim based on an indisputably meritless legal theory” or a dismiss

                                  19   a claim whose factual contentions are clearly baseless. Neitzke v. Williams, 490 U.S. 319, 327

                                  20   (1989). “Although an IFP complaint may not be dismissed simply because the court finds the

                                  21   plaintiff’s allegations unlikely, a finding of factual frivolousness is appropriate when the facts

                                  22   alleged rise to the level of the irrational or the wholly incredible.” Allen v. Chapel by the Sea, No.

                                  23   C18-0026JLR, 2018 WL 488945, at *1 (W.D. Wash. Jan. 19, 2018). For example, the court may

                                  24   dismiss “claims describing fantastic or delusional scenarios.” Denton v. Hernandez, 504 U.S. 25,

                                  25   32 (1992).

                                  26   B.     Analysis
                                  27          The crux of Windom’s allegations is that Defendants violated his First Amendment rights

                                  28   by using “mysticism” to “usurp” his “value producing efforts to society” and keep him “ensconced
                                                                                           3
                                   1   in the political hoax.” He argues this is the case because “[t]hose destructive individuals are

                                   2   entangled into a fully integrated honesty (Neo-Tech) ostracism matrix, capable of intemizing the

                                   3   net destructiveness of each individual value producer.” Am. Compl. at 15. Further, Windom

                                   4   argues that Defendants have been indicted and “put into the fully integrated honesty ostracism

                                   5   matrix” thus making them “liable for justice throught [sic] fully integrated honesty.” Id. at 16.

                                   6          Rule 8(a)(2) of the Federal Rules of Civil Procedure requires that the complaint set forth a

                                   7   “short and plain statement of the claim showing the pleader is entitled to relief.” Rule 8(d)(1)

                                   8   requires that each allegation in a pleading be “simple, concise, and direct.” See McHenry v.

                                   9   Renne, 84 F.3d 1172, 1177, 1179 (9th Cir. 1996) (affirming dismissal of complaint that was

                                  10   “argumentative, prolix, replete with redundancy, and largely irrelevant”). In addition, the

                                  11   complaint must include facts which are “more than labels and conclusions, and a formulaic

                                  12   recitation of the elements of a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S.
Northern District of California
 United States District Court




                                  13   554, 555 (2007). For instance, in Ashcroft v. Iqbal, the Supreme Court rejected conclusory

                                  14   assertions that “petitioners ‘knew of, condoned, and willfully and maliciously agreed to subject

                                  15   [him]’ to harsh conditions of confinement ‘as a matter of policy, solely on the account of [his]

                                  16   religion, race, and/or national origin and for no legitimate penological interest.’” 556 U.S. 662,

                                  17   680 (2009). The Court reasoned that such allegations were akin to the “formulaic recitation of the

                                  18   elements” dismissed in Twombly, and therefore, insufficient to meet Rule 8(a). Id. In doing so,

                                  19   the Court explained, “[a] claim has facial plausibility when the plaintiff pleads factual content that

                                  20   allows the court to draw the reasonable inference that the defendant is liable for the misconduct

                                  21   alleged.” Id. at 678.

                                  22          Here, Windom’s amended complaint is a confusing string of allegations that are a far cry

                                  23   from a short and plain statement of a claim. A putative defendant would not know where to begin

                                  24   in responding, and there is nothing in these allegations that comes close to stating a claim.

                                  25   Windom’s pro se status does not relieve him of conformity to the pleading rules. See, e.g.,

                                  26   Romano v. U.S. Army Core of Eng’rs, 2017 WL 6448221, at *1 (N.D. Cal. Dec. 18, 2017). The

                                  27   allegations are vague, and the amended complaint lacks sufficient facts to establish a plausible

                                  28   claim for relief. Windom’s claims for holding Defendants accountable “for their net destructions
                                                                                         4
                                   1   inflicted upon value producers and society” because they are now within the “fully integrated

                                   2   honesty ostracism matrix” are not only lacking facial plausibility but are also frivolous. Although

                                   3   repeatedly stating Defendants are violating his First Amendment rights, he does not state a valid

                                   4   claim for the violation of any provision of the Constitution and does not allege that he individually

                                   5   suffered any injury other than his conclusory allegation that various individuals violated his right

                                   6   to freedom of belief, conscience, and religion by “Neocheating” and inflicting him with

                                   7   “mysticism” which he considers to be a disease to his “consciousness. Am. Compl. at 17.

                                   8          The Court has already given Windom leave to amend, and his amended complaint remains

                                   9   just as distant from stating a claim as his original complaint was. Therefore, the undersigned

                                  10   concludes that the amended complaint should be dismissed with prejudice because its defects

                                  11   cannot be cured with a further amendment.

                                  12                                          IV.    CONCLUSION
Northern District of California
 United States District Court




                                  13          As Defendants have not yet consented to the jurisdiction of a United States Magistrate

                                  14   Judge pursuant to 28 U.S.C. § 636(c), the Clerk of Court shall REASSIGN this case to a District

                                  15   Judge, with the recommendation that Windom’s amended complaint be DISMISSED WITH

                                  16   PREJUDICE.

                                  17          Pursuant to Federal Rule of Civil Procedure 72, any party may serve and file objections to

                                  18   this Report and Recommendation within 14 days after being served.

                                  19          IT IS SO RECOMMENDED.

                                  20

                                  21   Dated: June 6, 2019

                                  22
                                                                                                    THOMAS S. HIXSON
                                  23                                                                United States Magistrate Judge
                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         5
